        Case
        Case 7:19-cr-00666-KMK
             7:19-cr-00666-KMK Document
                               Document 104
                                        105 Filed
                                              Filed 04/22/20
                                                    04/23/20 Page
                                                              Page 11 of
                                                                      of 11
                                         U.S. Department of Justice
        ; - - - - - - -- - - - - - --              ---------                            -


                                                    United States Attorney
                                                    Southern District of New York
                                                    United States District Courthouse
                                      '
                                      h•·           300 Quarropas Street
                                                    White Plains, New York 10601


                                                        April 22, 2020
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Randy Sargeant, et al., 19 Cr. 666 (KMK)

Dear Judge Karas:

       The Government writes, with the consent of all defense counsel, to request a 30-45 day
adjournment of the motions schedule and upcoming status conference in this case. The status
conference is currently scheduled for April 29, 2020, and the motions schedule is currently the
following: motions due by May 29, 2020; opposition due by July 17, 2020; and replies due by
August 7, 2020. The parties have not sought a previous adjournment.

       The Government is seeking the adjournment in light of the warnings against travel on
public transportation and the guidance encouraging limited contact in light of COVID-19.
Additionally, the Government has produced discovery, which the defense is currently reviewing.
To allow the defense time to review the discovery and determine what motions, if any, they wish
to make, the Government requests that the time between the date of this letter and the next
scheduled conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A), in the interest of justice.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                  By:          Is
                                                        Christopher D. Brumwell
                                                        Assistant United States Attorney
                                                        917-710-0661



          so OR0!1-f---._kl2'-.:;;;;-
                    .)   --~ri-J            -~1
          . .};E~\NETH M: l(Af-tAl l:.S.D.J.

                  'I j:n    /10
